a
8
i

 

UTE GTP

 

20201210174727
AO 440 (Rev. 06/17) Summons in a Civil Action RETURN OF SERVICE
SERVICE OF: SUMMONS, ACTION COMPLAINT, PRAYER FOR RELIEF, $40.00 FEE
EFFECTED (1) BY ME: Pinéele [eof
TITLE: PROCESS’SERVER 12/11/20 @ G3 00 Ave]
DATE:

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHCD OF SERVICE:

[ ] Served personally upon the defendant

QUALITY FACILITY SOLUTIONS CORP, C/O NEW YORK SECRETARY OF STATE
Place where served:

ONE COMMERCE PLAZA 99 WASHINGTON AVENUE ALBANY NY 12231

[A| Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

Suc Lovley , Business Document Crete § Loa

Relationship to defendant

 

Description of Person Accepting Service:
c
sex: Face: LS weicur. S'2" weicnr: [20 {bs sxm: tittle HAIR: [AF OTHER:

[X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service

 

 

 

STATEMENT OF SERVER

TRAVELS . SERVICES $ . TOTAL $ .

 

 

 

DECLARATION OF SERVER

| declare under penalty of perjury under the laws of the Linited States of America that the foregoing information contained in

this Return of Servigayand Stateppent of Server is true and correct.
DATE: [2 i it £20 ao Qe LS.
SIGNATURE OF Yrgcla. Roy
GUARANTEED SUBPOENA SERVICE, INC.

2009 MORRIS AVENUE
UNION, NJ 07083

ATTORNEY: C.K. LEE, ESQ.
PLAINTIFF: JOSEPH CAYETANO

DEFENDANT: QUALITY FACILITY SOLUTIONS CORP. D/B/A QUALITY FLOORSHINE D/B/A QF8,
VENUE: ET AL

DOCKET: DISTRICT
COMMENT: 120 CV 04777

 

 

 
